Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 lacks clarity with respect to step 4.  It is unclear what this represents.  As best understood, the language is interpreted to encompass the determination of direction of arrival of the electromagnetic signal at each sensor associated with a respective member of the group.  However, the claim appears to be directed to a single location.  The terminology “at the position” lacks clarity since it appears that there are at least four “positions”.
Claim 4 uses an unidentified symbol r in an expression and thus the scope of the claim is indefinite. Neither the claims nor the specification describe such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saenz Alvarado (6,985,817).
Saenz Alvarado (6,985,817) discloses the conventionality in methods and systems for predicting earthquakes to use a plurality of peripheral detecting stations, e.g. FIGs 2 and 3, for .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN105807256) in view of Saenz Alvarado (6,985,817).
Zhou et al teach the subject matter substantially as claimed including a method for locating electromagnetic radiation signals released by coal fractures, which are precursors of coal and rock dynamic disasters (e.g., see Abstract). The method comprises using orthogonal magnetic rod antennas to receive the electromagnetic radiation signal released by the coal body rupture, which is a precursor to coal-rock dynamic disaster, and the electromagnetic radiation 
Saenz Alvarado (6,985,817) discloses the conventionality in methods and systems for predicting earthquakes to use a plurality of peripheral detecting stations, e.g. FIGs 2 and 3, for detecting low frequency electromagnetic signals wherein each detecting station further includes an atomic clock related signal and position derived from a GPS receiver for temporally marking 
It would have been obvious to one having ordinary skill in the art to modify Zhou et al by combining the teachings of Saenz Alvarado for using three-axis sensors and enabling synchronous operation in view of the conventionality of such as taught by Saenz Alvarado in order to accurately detect the timing of the waves along all three directions forming the Cartesian axes and since use of known techniques to improve similar devices, methods, or products in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The expressions set forth in claims 3 and 4 appear merely to represent conventional directional aspects of the sensed magnetic fields of the detected electromagnetic fields known and defined in the art as evidenced by the fact that there are no explanations of such in the specification as originally filed, other that the recitation thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art are descriptive of the conventionality of detecting a potential dynamic disaster, for example an earthquake, by detecting electromagnetic radiation due to the movement/fracturing of subterranean rock formations: Naville et al (4,884,030), Takahashi (4,904,943), Fujinawa et al (5,694,129), Fox (6,191,587), and Bleier (6,873,265).
The following prior art are descriptive of the conventionality of three-axis sensors for detecting electromagnetic radiation: Barringer (3,594,633), Thomas et al (3,662,260), Fox (6,191,587), and Bleier (6,873,265).
The following prior art are descriptive of the conventionality of synchronous detection of electromagnetic radiation in order to geolocate the source of radiation: Naville et al (4,884,030), Fujinawa et al (5,694,129), and Fox (6,191,587).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646